Exhibit 10.26

 

ITC^DeltaCom, Inc.

 

Description of Management Compensatory Plans and Arrangements

 

Components of Executive Compensation

 

The executive compensation program of ITC^DeltaCom, Inc. includes a base salary,
annual cash bonuses and long-term incentive compensation in the form of
restricted shares, restricted stock units and stock option awards. Equity based
awards for executives officers historically have been issued under the
ITC^DeltaCom, Inc. Amended and Restated Stock Incentive Plan. Our executive
officers also are eligible to participate in our employee profit sharing and
401(k) plan and health plans, each of which is available to all of our regular
employees.

 

We have entered into written employment and retention agreements with two of our
five executive officers as of March 31, 2005. The executive employment and
retention agreement between us and Douglas A. Shumate is filed as Exhibit
10.20.3 to our Annual Report on Form 10-K for the year ended December 31, 2004
(the “2004 Form 10-K”) and the executive employment and retention agreement
between us and J. Thomas Mullis is filed as Exhibit 10.20.4 to the 2004 Form
10-K.

 

Following is a description of our employment arrangements with our remaining
three executive officers as of March 31, 2005:

 

Compensation of Randall E. Curran.

 

Under Mr. Curran’s employment and retention agreement, Mr. Curran’s initial base
salary is payable at an annual rate of $500,000. This base salary is subject to
increase in accordance with our normal business practices and, if increased, may
not subsequently be reduced unless there is a proportionate reduction of the
salaries of all of our other senior executives. Mr. Curran will be eligible to
earn an annual cash bonus of up to 100% of his annual base salary then in
effect, based upon the achievement by ITC^DeltaCom of performance goals,
determined by the board of directors or compensation committee or, for 2005 and
2006, upon achievement by ITC^DeltaCom of specified EBITDA amounts (as defined
below). In the discretion of the compensation committee, Mr. Curran also may
receive an additional annual cash bonus in an amount not to exceed 25% of his
annual base salary then in effect. Mr. Curran is eligible to participate in our
other benefits programs that are available to our senior executives generally.
Mr. Curran also is entitled to reimbursement for reasonable out-of-pocket
business expenses and to reimbursement for reasonable relocation expenses not to
exceed $250,000, before any tax gross-up. In addition, Mr. Curran will be
required to relocate to Huntsville, Alabama after his residence is sold. Until
that time, Mr. Curran is entitled to reimbursement for reasonable out-of-pocket
expenses related to travel between the executive’s residence and our
headquarters. All reimbursed expenses that are subject to income tax will be
grossed up so that the state and federal tax effect to Mr. Curran is zero.

 

Under the terms of the agreement, Mr. Curran is entitled to receive, promptly
following the completion of a restructuring of our capital structure upon terms
that are approved by the board of directors, an award of restricted shares
representing 5% of each class or series of our equity securities outstanding
immediately following the capital restructuring, calculated on a fully diluted
basis (the “restricted shares”). If the capital restructuring is accomplished in
more than one transaction, Mr. Curran will be entitled to receive an additional
award of restricted shares so that the aggregate number of restricted shares of
each class or series awarded to Mr. Curran equals 5% of the fully diluted number
of shares of such class or series outstanding after the final transaction
constituting the capital restructuring. Unless vesting accelerates in connection
with the termination of Mr. Curran’s employment by ITC^DeltaCom without cause or
by the executive for good reason, as described below, 60% of each class or
series of the restricted shares awarded to Mr. Curran will vest ratably over
three years, 20% of each class or series will vest upon our achievement of a
specified minimum EBITDA amount during a period of approximately four
consecutive fiscal quarters and 20% of each class or series will vest upon
achievement of a specified increased EBITDA amount during a period of
approximately four consecutive fiscal quarters. For purposes of the agreement,
EBITDA means the sum of net income (or net loss) after eliminating extraordinary
and non-recurring items to the extent included in net income, interest expense,
income tax expense, depreciation expense, amortization expense, and any direct
expenses and accounting charges incurred in or related to a restructuring of our
capital structure, any sale of our assets, either employment agreement or
similar agreements we enter into in the future other newly hired senior
executives. Notwithstanding the foregoing, if the board of directors determines
in good faith, after consulting with Mr. Curran, that it is not practicable to
issue a particular class or series of restricted shares to Mr. Curran, Mr.
Curran will be entitled to receive an award or awards of restricted shares of an



--------------------------------------------------------------------------------

economically equivalent different class or series of our equity securities. Our
board of directors has determined that the completion of the restructuring of
our secured indebtedness on March 29, 2005 constitutes a restructuring of our
capital structure within the meaning of Mr. Curran’s agreement. To the extent
that ITC^DeltaCom securities that are outstanding upon the completion of a
capital restructuring are subject to stockholders agreements among ITC^DeltaCom
and any stockholders which include securities transfer restrictions and
governance provisions, Mr. Curran has agreed to become a party to such
agreement.

 

The agreement provides that Mr. Curran will be entitled to participate in any
offerings by us of our equity securities in capital-raising transactions exempt
from registration under the Securities Act of 1933 on substantially the same
terms as other purchasers of such equity securities.

 

The agreement provides for the payment of severance benefits to Mr. Curran if we
terminate the executive’s employment without cause, if the executive resigns for
good reason or if we provide notice of non-renewal as described above. Upon such
a termination, Mr. Curran will be entitled to receive all accrued but unpaid
compensation, reimbursement of any outstanding reasonable business expenses, an
amount equal to 18 months of his annual base salary then in effect and a pro
rata portion of the maximum bonus subject to the 100% bonus opportunity payable
in respect of the fiscal year in which the termination date occurs. Mr. Curran
also will be entitled to continued participation in all health and welfare plans
generally until the date which is 18 months following the termination date. In
addition, all restricted shares awarded to Mr. Curran pursuant to the agreement
and subject to time vesting will vest upon such termination to the extent not
previously vested. Under the agreement, “good reason” includes any material
adverse change in Mr. Curran’s duties or responsibilities, any reduction in Mr.
Curran’s base salary (except as described above) or bonus opportunities, the
failure to be elected to serve as a member of the board of directors, or any
directive by us requiring Mr. Curran to relocate more than 50 miles from our
headquarters, provided that he notifies us of the occurrence of such event and
we fail to remedy the event within ten days.

 

If Mr. Curran’s employment is terminated by us for cause or by Mr. Curran
without good reason, the executive will be entitled to receive only accrued but
unpaid compensation and reimbursement of any outstanding reasonable business
expenses. For this purpose, “for cause” means the willful and continued failure
by Mr. Curran to substantially perform his duties under the agreement (other
than any such failure arising from his disability), provided that Mr. Curran
first receives notice from the board of directors specifying in reasonable
detail the alleged failures and providing Mr. Curran a reasonable opportunity to
cure the alleged failures, Mr. Curran’s conviction of, or plea of guilty or nolo
contendere to, a misdemeanor involving theft or moral turpitude or any felony,
or any act of intentional dishonesty or intentional misconduct resulting in
demonstrable harm to ITC^DeltaCom. Our obligation to pay any form of severance
to Mr. Curran is subject to his execution of a full and unconditional release in
favor of ITC^DeltaCom and its subsidiaries, directors, officers and other
affiliates of all obligations other than those set forth in the agreement.

 

The agreement further includes customary non-competition and non-solicitation
restrictions applicable to Mr. Curran for a period of 18 months after the
termination of his employment, as well as customary confidentiality and
non-disparagement provisions.

 

Compensation of Richard E. Fish, Jr.

 

Under Mr. Fish’s employment and retention agreement, Mr. Fish’s initial base
salary is payable at an annual rate of $325,000. This base salary is subject to
increase in accordance with our normal business practices and, if increased, may
not subsequently be reduced unless there is a proportionate reduction of the
salaries of all of our other senior executives. Mr. Fish will be eligible to
earn an annual cash bonus of up to 100% of his annual base salary then in
effect, based upon the achievement by ITC^DeltaCom of performance goals,
determined by the board of directors or compensation committee or, for 2005 and
2006, upon achievement by ITC^DeltaCom of specified EBITDA amounts (as defined
below). In the discretion of the compensation committee, Mr. Fish also may
receive an additional annual cash bonus in an amount not to exceed 25% of his
annual base salary then in effect. Mr. Fish is eligible to participate in our
other benefits programs that are available to our senior executives generally.
Mr. Fish also is entitled to reimbursement for reasonable out-of-pocket business
expenses and to reimbursement for reasonable relocation expenses not to exceed
$250,000, before any tax gross-up. In addition, Mr. Fish will be required to
relocate to Huntsville, Alabama after his residence is sold. Until that time,
Mr. Fish is entitled to reimbursement for reasonable out-of-pocket expenses
related to travel between the executive’s residence and our headquarters. All
reimbursed expenses that are subject to income tax will be grossed up so that
the state and federal tax effect to Mr. Fish is zero.

 

Under the terms of the agreement, Mr. Fish is entitled to receive, promptly
following the completion of a restructuring of our capital structure upon terms
that are approved by the board of directors, an award of restricted shares
representing 1.25%, of each class of our equity securities outstanding
immediately following the capital restructuring, calculated on a fully diluted
basis (the “restricted shares”). If the capital restructuring is accomplished in
more than one transaction, Mr. Fish will be entitled to receive an



--------------------------------------------------------------------------------

additional award of restricted shares so that the aggregate number of restricted
shares of each class or series awarded to Mr. Fish equals 1.25% of the fully
diluted number of shares of such class or series outstanding after the final
transaction constituting the capital restructuring. Unless vesting accelerates
in connection with the termination of Mr. Fish’s employment by ITC^DeltaCom
without cause or by the executive for good reason, as described below, 60% of
each class or series of the restricted shares awarded to Mr. Fish will vest
ratably over three years, 20% of each class or series will vest upon our
achievement of a specified minimum EBITDA amount during a period of
approximately four consecutive fiscal quarters and 20% of each class or series
will vest upon achievement of a specified increased EBITDA amount during a
period of approximately four consecutive fiscal quarters. For purposes of the
agreement, EBITDA means the sum of net income (or net loss) after eliminating
extraordinary and non-recurring items to the extent included in net income,
interest expense, income tax expense, depreciation expense, amortization
expense, and any direct expenses and accounting charges incurred in or related
to a restructuring of our capital structure, any sale of our assets, either
employment agreement or similar agreements we enter into in the future other
newly hired senior executives. Notwithstanding the foregoing, if the board of
directors determines in good faith, after consulting with Mr. Fish, that it is
not practicable to issue a particular class or series of restricted shares to
Mr. Fish, Mr. Fish will be entitled to receive an award or awards of restricted
shares of an economically equivalent different class or series of our equity
securities. Our board of directors has determined that the completion of the
restructuring of our secured indebtedness on March 29, 2005 constitutes a
restructuring of our capital structure within the meaning of Mr. Fish’s
agreement. To the extent that ITC^DeltaCom securities that are outstanding upon
the completion of a capital restructuring are subject to stockholders agreements
among ITC^DeltaCom and any stockholders which include securities transfer
restrictions and governance provisions, Mr. Fish has agreed to become a party to
such agreement.

 

The agreement provides that Mr. Fish will be entitled to participate in any
offerings by us of our equity securities in capital-raising transactions exempt
from registration under the Securities Act of 1933 on substantially the same
terms as other purchasers of such equity securities.

 

The agreement provides for the payment of severance benefits to Mr. Fish if we
terminate the executive’s employment without cause, if the executive resigns for
good reason or if we provide notice of non-renewal as described above. Upon such
a termination, Mr. Fish will be entitled to receive all accrued but unpaid
compensation, reimbursement of any outstanding reasonable business expenses, an
amount equal to 18 months of his annual base salary then in effect and a pro
rata portion of the maximum bonus subject to the 100% bonus opportunity payable
in respect of the fiscal year in which the termination date occurs. Mr. Fish
also will be entitled to continued participation in all health and welfare plans
generally until the date which is 18 months following the termination date. In
addition, all restricted shares awarded to Mr. Fish pursuant to the agreement
and subject to time vesting will vest upon such termination to the extent not
previously vested. Under the agreement, “good reason” includes any material
adverse change in Mr. Fish’s duties or responsibilities, any reduction in Mr.
Fish’s base salary (except as described above) or bonus opportunities, the
failure to be elected to serve as a member of the board of directors, or any
directive by us requiring Mr. Fish to relocate more than 50 miles from our
headquarters, provided that he notifies us of the occurrence of such event and
we fail to remedy the event within ten days.

 

If Mr. Fish’s employment is terminated by us for cause or by Mr. Fish without
good reason, the executive will be entitled to receive only accrued but unpaid
compensation and reimbursement of any outstanding reasonable business expenses.
For this purpose, “for cause” means the willful and continued failure by Mr.
Fish to substantially perform his duties under the agreement (other than any
such failure arising from his disability), provided that Mr. Fish first receives
notice from the board of directors specifying in reasonable detail the alleged
failures and providing Mr. Fish a reasonable opportunity to cure the alleged
failures, Mr. Fish’s conviction of, or plea of guilty or nolo contendere to, a
misdemeanor involving theft or moral turpitude or any felony, or any act of
intentional dishonesty or intentional misconduct resulting in demonstrable harm
to ITC^DeltaCom. Our obligation to pay any form of severance to Mr. Fish is
subject to his execution of a full and unconditional release in favor of
ITC^DeltaCom and its subsidiaries, directors, officers and other affiliates of
all obligations other than those set forth in the agreement.

 

The agreement further includes customary non-competition and non-solicitation
restrictions applicable to Mr. Fish for a period of 18 months after the
termination of his employment, as well as customary confidentiality and
non-disparagement provisions.

 

Compensation of Sara L. Plunkett. The compensation of Sara L. Plunkett is
reviewed annually and is determined by evaluating the responsibilities of Ms.
Plunkett’s position, experience and knowledge, and the competitive marketplace
for executive talent. For 2004, Ms. Plunkett received a base salary of $116,827
and a cash bonus of $37,408. The cash bonus was paid in accordance with our
annual bonus plan.